DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant should update the first paragraph of the specification to provide the correct status of application number 15/697,835 (i.e., patented).  
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The abstract of the invention is not clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18, 20, 22 and 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (Journal of Virology, 2012, 3347-3356).
	The claims are directed to a method of treating, ameliorating, or preventing a fever in a subject in need thereof, comprising administering to the subject a therapeutically effective or prevention effective amount of a mast cell stabilizing compound, thereby treating, ameliorating, or preventing the fever.
	Hu et al. teaches that the mortality rate for highly pathogenic H5N1 influenza virus infection in humans is >50%, and the symptoms in infected animals or humans include fever, inappetence, encephalitis, pneumonia, and 
	Because the method of Hu et al. is the same as the claimed method (administering an effective amount of ketotifen to alleviate the cytokine storm induced by mast cells), the method of Hu et al. will also reduce the body temperature by at least 1°C or at least 3°C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 18, 19 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Journal of Virology, 2012, 3347-3356) as applied to claims 17, 18, 20 and 45-48 above, and further in view of Plaisance et al. (Arch. Intern. Med., 2000, 160:449-456).
	The claims are directed to the method of claim 17 where an additional therapeutic agent, which can be an antipyretic agent such as ibuprofen or acetaminophen, is administered. 
	The teachings of Hu et al. are outlined above and incorporated herein.  Hu et al. does not teach administering an additional therapeutic agent, which can be an antipyretic agent such as ibuprofen or acetaminophen.  However, it is well established that fever-reducers such as ibuprofen and acetaminophen are routinely used to treat fevers, in particular fevers caused by viral infections.  For example, Plaisance et al. teaches the use of ibuprofen and acetaminophen to treat fevers.
It would have been obvious to one of ordinary skill in the art to administer ketotifen and an antipyretic agent.  One of skill in the art would have been 
Further, the courts have said: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)  See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  (See MPEP §2144.06(I) – Combining Equivalents Known For The Same Purpose).  In this case, applicant is combining two agents that are known individually for treating symptoms of a viral infection (cytokine storm and fever).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (Journal of Virology, 2012, 3347-3356) as applied to claims 17, 18, 20 and 45-48 above.
	The claims are directed to the method of claim 18 where the mast cell stabilizing compound and the additional therapeutic agent are administered in separate compositions.
	The teachings of Hu et al. are outlined above and incorporated herein.  Hu et al. does not teach administering the mast cell stabilizing compound and the additional therapeutic agent are administered in separate compositions.  However, it is obvious for and well within the purview of one of ordinary skill in the art to determine the amount and schedule for administering each component.  For example, each component (ketotifen and oseltamivr) can be administered as separate compositions, one immediately after the other.  Applicant has not demonstrated unexpected or superior results using separate administrations or a combined administration. 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-19, 21, 22-23 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10501527 in view of Hu et al. (Journal of Virology, 2012, 3347-3356).  
The instant claims are directed to a method of treating, ameliorating, or preventing a fever in a subject in need thereof, comprising administering to the subject a therapeutically effective or prevention effective amount of a mast cell stabilizing compound, thereby treating, ameliorating, or preventing the fever.  
The patented claims are drawn to a method of treating or ameliorating hypercytokinemia in a subject in need thereof, comprising administering to the 
Hu et al. teaches that the mortality rate for highly pathogenic H5N1 influenza virus infection in humans is >50%, and the symptoms in infected animals or humans include fever, inappetence, encephalitis, pneumonia, and acute respiratory distress syndrome.  Hu et al. further states that overproduction of inflammatory cytokines, such as TNF-α, interleukin 6 (IL-6), and CC chemokine ligand 2 (CCL2), has been demonstrated in H5N1-infected mice or humans, and the “cytokine storm” has been widely hypothesized to be the main cause of pathology.
Accordingly, administering norketotifen to treat hypercytokinemia would also treat fever and other symptoms caused by, for example, a viral infection. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 17-19, 21, 22-23 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10494420 in view of Hu et al. (Journal of Virology, 2012, 3347-3356).  

The patented claims are drawn to a method of treating or ameliorating hypercytokinemia in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of norketotifen or a pharmaceutically acceptable salt thereof, thereby treating or ameliorating the hypercytokinemia, wherein the hypercytokinemia is caused by systemic inflammatory response syndrome..  
Hu et al. teaches that the mortality rate for highly pathogenic H5N1 influenza virus infection in humans is >50%, and the symptoms in infected animals or humans include fever, inappetence, encephalitis, pneumonia, and acute respiratory distress syndrome.  Hu et al. further states that overproduction of inflammatory cytokines, such as TNF-α, interleukin 6 (IL-6), and CC chemokine ligand 2 (CCL2), has been demonstrated in H5N1-infected mice or humans, and the “cytokine storm” has been widely hypothesized to be the main cause of pathology.
Accordingly, administering norketotifen to treat hypercytokinemia would also treat fever and other symptoms caused by, for example, a viral infection. 
.

Claims 17-19, 21, 22-23 and 44-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10787502 in view of Hu et al. (Journal of Virology, 2012, 3347-3356).  
The instant claims are directed to a method of treating, ameliorating, or preventing a fever in a subject in need thereof, comprising administering to the subject a therapeutically effective or prevention effective amount of a mast cell stabilizing compound, thereby treating, ameliorating, or preventing the fever.  
The patented claims are drawn to a method of treating or ameliorating hypercytokinemia in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of norketotifen or a pharmaceutically acceptable salt thereof, thereby treating or ameliorating the hypercytokinemia, wherein the hypercytokinemia is caused by a virus infection.  
Hu et al. teaches that the mortality rate for highly pathogenic H5N1 influenza virus infection in humans is >50%, and the symptoms in infected animals or humans include fever, inappetence, encephalitis, pneumonia, and acute respiratory distress syndrome.  Hu et al. further states that overproduction of inflammatory cytokines, such as TNF-α, interleukin 6 (IL-6), and CC chemokine ligand 2 (CCL2), has been demonstrated in H5N1-infected mice or 
Accordingly, administering norketotifen to treat hypercytokinemia would also treat fever and other symptoms caused by, for example, a viral infection. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 17-19, 21, 22-23 and 44-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 6-9 of U.S. Patent Application No. 16/341277 in view of Hu et al. (Journal of Virology, 2012, 3347-3356).  
The instant claims are directed to a method of treating, ameliorating, or preventing a fever in a subject in need thereof, comprising administering to the subject a therapeutically effective or prevention effective amount of a mast cell stabilizing compound, thereby treating, ameliorating, or preventing the fever.  
The copending claims are drawn to a method of treating or ameliorating chronic inflammation in a subject in need thereof, comprising administering to the subject a therapeutically effective or prevention effective amount of norketotifen or a pharmaceutically acceptable salt thereof, thereby treating or ameliorating the chronic inflammation, wherein the chronic inflammation is due to a chronic irritant, non-degradable pathogen, persistent foreign body, viral infection, chronic 
Hu et al. teaches that the mortality rate for highly pathogenic H5N1 influenza virus infection in humans is >50%, and the symptoms in infected animals or humans include fever, inappetence, encephalitis, pneumonia, and acute respiratory distress syndrome.  Hu et al. further states that overproduction of inflammatory cytokines, such as TNF-α, interleukin 6 (IL-6), and CC chemokine ligand 2 (CCL2), has been demonstrated in H5N1-infected mice or humans, and the “cytokine storm” has been widely hypothesized to be the main cause of pathology.
Accordingly, administering norketotifen to treat chronic inflammation caused by a viral infection would also treat fever and other symptoms caused by, for example, a viral infection. 
Although the conflicting claims are not identical, they are not patentably distinct from each other.  This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648